The Honorable Sandy Praeger State Senator, 2nd District State Capitol, Room 128-S Topeka, Kansas  66612
Dear Senator Praeger:
You request our opinion concerning the use of seat belts on small school buses.  Specifically, you inquire whether state regulations violate federal regulations concerning small school bus safety by not requiring that students use seat belts.
The federal "regulation" in question is the highway safety program guideline 17:  pupil transportation safety (herein after guideline 17), 23 C.F.R. § 12-4.4 (4-1-92 edition), which states "passengers in school buses . . . with a gross vehicle weight rating (GVWR) of 10,000 pounds or less should be required to wear occupant restraints (where provided) whenever the vehicle is in motion." At issue is whether this guideline imposes a federal mandate that has not been implemented.  We must conclude it does not.
Small school buses (gross vehicle weight rating [GVWR] of 10,000 pounds or less) are equipped with seat belts because the federal government's construction standards require them. 49 C.F.R. § 571.208-210 (10-1-91 edition).  See K.A.R. 36-13-30; K.S.A. 8-2009.  And while the Kansas department of transportation requires that the driver of a school bus wear the provided seat belt at all times while the bus is in motion, K.A.R. 36-13-32, there is no similar requirement for passengers.  Seealso 7A Am.Jur.2d Automobiles and Highway Traffic sec. 14 (1980).
Guideline 17 contains recommendations to the states on various operational aspects of their school bus and pupil transportation safety programs proposed by the national highway traffic safety administration pursuant to section 402 of the highway safety act of 1966, 23 U.S.C. § 401et seq.  When instituted, the section 401 program, as commonly known, directed the U.S. secretary of transportation to promulgate uniform standards for state highway safety programs and required states to conform to the standards or risk losing federal funding.  The section 402 program standards were, until 1976, mandatory requirements.  The uniform standards for state highway safety programs included standard no. 17 dealing with school bus safety (now guideline 17) at issue.  In 1976 congress changed the standards to guidelines for use by the states and instead of sanctions for noncompliance, offered federal funding incentives for complying with or exceeding the guidelines. See55 Fed.Reg. 20471 (1990) and 56 Fed.Reg. 19270 (1991) for a thorough summary of the legislative and rule making history.
We thus opine that because no federal mandate requiring the use of seat belts by passengers of small buses exist, relevant state regulations do not violate any federal law.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Guen Easley Assistant Attorney General
RTS:JLM:GE:jm